Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 1 of 7 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MILDRED MENSENDIEK,                                 )
                                                    )
              Plaintiff,                            )
                                                    )
         v.                                         ) CAUSE NO: 1:21-cv-1954
                                                    )
TRILOGY MANAGEMENT SERVICES, LLC                    )
d/b/a TRILOGY HEALTH CARE LLC                       )
d/b/a PARAGON REHABILITATION                        )
a/k/a SYNCHRONY REHAB,                              )
                                                    )
              Defendant.                            )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

         1.   Plaintiff, Mildred Mensendiek (“Mensendiek”), brings this action against

Defendant, Trilogy Management Services, LLC d/b/a Trilogy Health Care LLC d/b/a Paragon

Rehabilitation a/k/a Synchrony Rehab (“Defendant”), for unlawfully violating her rights as

protected by the Family and Medical Leave Act (“FMLA”).

                                           PARTIES

         2.   Mensendiek has resided within the Southern District of Indiana at all relevant

times.

         3.   Defendant is a corporation doing business within the Southern District of Indiana.

                                JURISDICTION AND VENUE

         4.   Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 42 U.S.C. § 1988;

and 29 U.S.C. § 2617(a)(2).

         5.   Mensendiek was an “employee” within the meaning of 29 U.S.C. § 2611(3).

         6.   Defendant is an “employer” within the meaning of 29 U.S.C. § 2611(4).
Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 2 of 7 PageID #: 2




       7.      Between January 1, 2020, and June 30, 2020, Mensendiek was an “eligible

employee” as that term is defined by the FMLA.

       8.      Mensendiek had a “serious health condition,” as that term is defined by the

FMLA, in 2020.

       9.      Mensendiek’s husband had a “serious health condition,” as that term is defined by

the FMLA, in 2020.

       10.     Since January 1, 2019, Defendant has employed 50 or more employees within a

75-mile radius of the location at which Mensendiek worked.

       11.     Mensendiek worked 1,250 or more hours in the 12-month period preceding April

7, 2020.

       12.     Venue is proper in this Court.

                                  FACTUAL ALLEGATIONS

       13.     Defendant hired Mensendiek to be a Physical Therapist at one of its facilities in

Bedford, Indiana, in or about March 2017. She primarily worked at the Stonebridge campus, but

worked at other facilities as needed.

       14.     Mensendiek worked full time and supervised Physical Therapy Assistants before

her FMLA leave.

       15.     Mensendiek’s work performance met, and even exceeded, Defendant’s legitimate

expectations at all relevant times.

       16.     On or about April 7, 2020, Mensendiek’s husband tested positive for coronavirus.

       17.     Mensendiek then applied for and was approved for FMLA leave for her husband

until on or about May 1, 2020.

                                                -2-
Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 3 of 7 PageID #: 3




       18.      On or about April 21, 2020, Mensendiek tested positive for coronavirus.

       19.      Mensendiek applied for and was approved for extended FMLA until on or about

May 31, 2020.

       20.      Mensendiek returned to work on or about June 2, 2020.

       21.      Upon Mensendiek’s return, Defendant substantially reduced her work days per

week and her daily work hours.

       22.      Defendant materially changed her duties.

       23.      Defendant did not restore Mensendiek to the same or equivalent position upon her

return to work as she held before her FMLA leave.

       24.      On or about June 18, 2020, Mensendiek complained to Area Manager Vic Ramos

(“Ramos”) about Defendant’s failure to restore her to the same or equivalent position upon her

return to work from FMLA leave. She informed Ramos that her hours and duties had been

substantially reduced and/or changed. She told him that there was enough therapy caseload to

increase her hours. Mensendiek asked him to restore her to her full-time position. Ramos

ignored her complaint and denied her request.

       25.      On or about June 29, 2020, Mensendiek complained, via email, to Ramos and

Vice President of Operations Paula Rabbeth (“Rabbeth”) that she had not been reinstated to her

full-time position as the Physical Therapist at the Stonebridge campus. Mensendiek advised

them that her hours had been significantly decreased and her duties had changed. She noted

that her role had “changed from a supervising and treating therapist to just supervising,

completing evals, updating plan of care and completing discharge summaries, unless another

staff is off using PTO which I do treatments then.” She asked to receive work days and hours

                                                -3-
Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 4 of 7 PageID #: 4




substantially similar to those worked by other therapy staff members, as had been the case before

she took FMLA leave.

         26.   On or about July 1, 2020, Mensendiek spoke with Ramos and Rabbeth about her

email.

         27.   Mensendiek renewed her complaint about Defendant’s failure to restore her to the

same or equivalent position upon returning from FMLA leave.

         28.   Mensendiek mentioned that the Stonebridge campus had sufficient caseload to

support an increase in her work hours and days.

         29.   Rabbeth told Mensendiek that Defendant cut her work hours and days as part of a

business plan so that they could pay her and other therapists, yet other therapy staff members

continued working five days per week.

         30.   Ramos then called and informed Mensendiek that Defendant was taking away a

significant portion of her supervisory duties.

         31.   Ramos informed Mensendiek that she would no longer be supervising the

Stonebridge Physical Therapy Assistants, unless she was working on the campus. If she was not

on campus and was working at another campus, then other Physical Therapists at other campuses

would supervise the Physical Therapy Assistants.

         32.   Mensendiek told Ramos that she could continue supervising both inside and

outside the facility as she had done before her FMLA leave. He rejected her offer.

         33.   Mensendiek then complained that Defendant had not protected her job when she

returned from FMLA leave and was being singled out for her FMLA leave as all other therapy

staff continued to work five days per week.

                                                 -4-
Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 5 of 7 PageID #: 5




       34.     Other employees at Defendant maintained their full-time hours.

       35.     Mensendiek resigned her employment on or about April 20, 2021 because of the

reduced hours and duties.

       36.     Defendant has accorded more favorable employment terms and conditions to

similarly-situated employees, who have not requested and/or not taken FMLA leave.

       37.     Defendant has taken adverse employment actions against Mensendiek because of

her FMLA leave.

       38.     Any reason proffered by Defendant for the adverse actions it took against

Mensendiek is pretextual.

       39.     Mensendiek has suffered injury and harm as a result of Defendant’s unlawful

actions.

                                VIOLATIONS OF THE FMLA

       40.     Mensendiek hereby incorporates paragraphs 1-39 of her Complaint.

       41.     Mensendiek asked for and took FMLA leave for herself and her husband.

       42.     Defendant interfered with Mensendiek’s substantive FMLA rights.

       43.     Defendant took adverse employment actions against Mensendiek because of her

FMLA requests and/or FMLA qualifying leaves.

       44.     Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard of Mensendiek’s FMLA rights.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Mildred Mensendiek, by counsel, respectfully requests that this

Court find for her and order that:

                                              -5-
Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 6 of 7 PageID #: 6




       1.      Defendant pay lost wages and benefits to Mensendiek;

       2.      Defendant pay liquidated damages to Mensendiek;

       3.      Defendant pay pre- and post-judgment interest to Mensendiek;

       4.      Defendant pay Mensendiek’s attorneys’ fees and costs incurred in litigating this

action; and

       5.      Defendant pay to Mensendiek any and all other legal and/or equitable damages

that this Court determines appropriate and just to grant.

                                                      Respectfully submitted,



                                                      John H. Haskin, Attorney No. 7576-49
                                                      Bradley L. Wilson, Attorney No. 21154-49
                                                      JOHN H. HASKIN & ASSOCIATES
                                                      255 North Alabama Street, 2nd Floor
                                                      Indianapolis, Indiana 46204
                                                      Telephone:      (317)955-9500
                                                      Facsimile:      (317)955-2570
                                                      Email:          jhaskin@jhaskinlaw.com
                                                      Email:          bwilson@jhaskinlaw.com
                                                      Attorneys for Plaintiff, Mildred Mensendiek




                                               -6-
Case 1:21-cv-01954-JMS-MJD Document 1 Filed 07/02/21 Page 7 of 7 PageID #: 7




                                DEMAND FOR JURY TRIAL

       Plaintiff, Mildred Mensendiek, by counsel, respectfully requests a jury trial for all issues

deemed triable.

                                                     Respectfully submitted,


                                                     John H. Haskin, Attorney No. 7576-49
                                                     Bradley L. Wilson, Attorney No. 21154-49
                                                     JOHN H. HASKIN & ASSOCIATES
                                                     255 North Alabama Street, 2nd Floor
                                                     Indianapolis, Indiana 46204
                                                     Telephone:      (317)955-9500
                                                     Facsimile:      (317)955-2570
                                                     Email:          jhaskin@jhaskinlaw.com
                                                     Email:          bwilson@jhaskinlaw.com
                                                     Attorneys for Plaintiff, Mildred Mensendiek




                                               -7-
